COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00286-CR


Brandon Jay Douthitt                    §    From the 372nd District Court

                                        §    of Tarrant County (1446005D)

v.                                      §    August 25, 2016

                                        §    Opinion by Justice Sudderth

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Bonnie Sudderth______________
                                       Justice Bonnie Sudderth